Citation Nr: 1809642	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1977, with additional service in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 


FINDINGS OF FACT

1. The Veteran does not currently have a bilateral hearing loss disability for VA purposes.

2. The evidence is at least in equipoise that the Veteran has tinnitus that was caused by his active duty military service.

3. The evidence is in equipoise that the Veteran has bilateral knee arthritis, status post bilateral knee replacement, that is at least as likely as not due to the Veteran's active duty military service.

4. The evidence is in equipoise that the Veteran has bilateral hip arthritis that is at least as likely as not due to the Veteran's active duty military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for entitlement to service connection for bilateral knee arthritis, status post bilateral knee replacement, have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for entitlement to service connection for bilateral hip arthritis have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Inasmuch as the issues of service connection for tinnitus, bilateral knee arthritis, and bilateral hip arthritis are being granted, there is no reason to belabor the impact of notice and assistance requirements on those matters. Any notice or duty to assist omission is harmless.

With respect to the issue of service connection for a bilateral hearing loss disability, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Although it does not appear the Veteran was notified that records from Dr. D. Samani were not retrieved, those records did not relate to the Veteran's bilateral hearing loss. See June 2012 medical release. Consequently, there is no harm to the Veteran in proceeding with adjudication.

Significantly, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist as it relates to the accuracy of the audiogram completed during the June 2014 VA examination, rather than the opinion relating to nexus (causation) provided. See, e.g., August 2014 correspondence. To the extent that the Veteran alleges duty to assist failures relating to a nexus opinion, such deficiencies are moot because the Veteran does not have bilateral hearing loss impairment for VA purposes. Accordingly, the Board finds that it may proceed with adjudication.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist relating to the matter being denied herein. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria and Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In the absence of a current diagnosed disability, service connection cannot be granted for such disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. Bilateral Hearing Loss

Hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent. 38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).

During a June 2014 VA examination, authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ


 
500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
15
15
5
5
10

The examiner diagnosed bilateral sensorineural hearing loss (in the frequency range of 500-4000 Hz). Speech audiometry, using the Maryland CNC Test, revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.

In December 2017, Dr. B. Thedinger, MD, opined that the Veteran does not have significant hearing loss.

Upon review of the above, the Board finds the Veteran does not meet the threshold of hearing loss required to be considered impaired for VA purposes. The Board recognizes that the June 2014 VA examiner diagnosed sensorineural hearing loss, but the diagnosis does not outweigh the Veteran's actual audiometric results, which is the criteria used pursuant to 38 C.F.R. § 3.385. The Board also acknowledges that he has 94 percent speech recognition in his right ear, but 94 percent is not "less than 94 percent." The Veteran's audiometry results are corroborated, at least in part, by Dr. Thedinger's December 2017 opinion that the Veteran does not have significant hearing loss. Accordingly, the preponderance of the evidence shows that the Veteran does not currently have a hearing loss disability for VA purposes. Thus, service connection is not warranted.

B. Tinnitus, Knees, Hips

The Board finds that the Veteran was exposed to noise while conducting interviews and working as part of his duties as an information specialist. Indeed, the Veteran testified that he oftentimes had to conduct interviews and take pictures while in the flight line.  He has stated that he often did not wear hearing protection.  The Veteran is competent to report what his duties included while serving in the military.  Moreover, the record is devoid of any other noise exposure post service.  As such, while the Veteran's military specialty is one that would not necessarily involve noise exposure in service, the Board finds that under the circumstances of the Veteran's service, the Veteran experienced noise exposure in service.  

Regarding a nexus to service, the Veteran submitted a December 2017 private opinion letter by Dr. Thedinger, wherein Dr. Thedinger describes that the Veteran was in the "Active Air Force" and the "Air National Guard." Dr. Thedinger opined that it is more likely than not that the Veteran's bilateral tinnitus is a direct result of his noise exposure while serving in the "Air Force" (rather than in the "Air National Guard"). Although there are two VA examinations of record that contradict Dr. Thedinger's opinion, the Board affords them less probative weight because they either did not fully consider the Veteran's description of his job duties (June 2014 VA examination) or did not consider the Veteran's statements that his tinnitus began in service (July 2014 VA medical opinion). Accordingly, the evidence is at least in equipoise that the Veteran's tinnitus is caused by his active duty service. Therefore, resolving reasonable doubt in the Veteran's favor, service connection is warranted.

The Veteran submitted a November 2017 private opinion by Dr. D. Michels, MD, wherein Dr. Michels reviewed the Veteran's military records and noted that there was evidence of obesity in 1975. Dr. Michels opined that it is at least as likely as not that the Veteran's military training and military weight loss program contributed to the development of the Veteran's bilateral knee and bilateral hip arthritis, because the Veteran was carrying extra weight, which was aggravated by physical exercise. The Veteran's STRs from active duty corroborate that he was in a weight loss program. Although the July 2014 VA examiner opined that it was less likely than not that the Veteran's knee and hip conditions were caused by his military service, the evidence is in equipoise. Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral knee and hip arthritis was at least as likely as not caused by his active duty service and service connection is warranted.






CONTINUED ON NEXT PAGE



ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for bilateral tinnitus is granted.

Service connection for bilateral knee arthritis, status post bilateral knee replacement, is granted.

Service connection for bilateral hip arthritis is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


